UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDURRAHMAN ABDALLAH ALI
MAHMOUD AL SHUBATI (ISN 224),

Petitioner,

V~ civil A¢rion No. 07-€\/-2338 (UNA)
BARACK H. OBAMA, President of the

United States of America, et al.,

Respondents.

STIPULATION AND ORDER DISMISSING PETITION WITHOUT PREJUDICE AND
PROVIDING FOR PETITIONER’S CON'I`INUED ACCESS TO COUNSEL

WHEREAS Petitioner Abdurrahman Abdallah Ali Mahmoud al Shubati (ISN 224)
("Petitioner") seeks leave to dismiss his habeas petition voluntarily without prejudice, while
ensuring continued access to counsel pursuant to the Protective Order entered in this case, as set
forth in this Couit’s Memorandum Opinion and Order in In res Guantana)no Bay Detainee
Continuea’ Access to Counsel, 2012 WL 4039707, No. l2-MC~O0398 (RCL) (D.D.C. Sept. 6,
2012) (Dkt Nos. 31 & 32), as amended (Dkt. No. 33); and

WHEREAS Respondents consent to dismissal of this habeas petition without prejudice?
and do not object to Petitioner’s continued access to counsel on the terms provided below;

IT IS HEREBY STIPULATED AND 0RDERED that:

l. Petitioner’s Petition for a Writ of Habeas Corpus, and this action, are hereby

DISMISSED without prejudice to Petitioner's right to re-file the petition at any time;

2. This dismissal without prejudice does not waive, and shall not be construed as a
waiver of, any ground for relief that Petitioner may presently have, and Respondents will not
contend otherwise if the petition is re~filed;

3. The Protective Order and Procedures for Counsel Access to Detainees at the
United States Naval Base in Guantanamo Bay, issued by Judge Hogan on September l l, 20()8, in
In re: Guantanamo Bay Detainee Litigatz`olz, No. 08~MC~442 (TFH) (D.D.C.) (OS-MC- 0442
Dkt. No. 235), and entered in this case (Dkt. No. 50) on that date (the "Protective Order"), shall
remain in effect and continue to govern Petitioner’s access to counsel while he remains confined
at Guantanamo Bay and has the right to seek further relief by habeas corpus, whether or not he
actually continues to have a petition pending before the Court;

4. This Stipulation and Order is without prejudice to the parties’ rights to seek to set
aside, modify, or otherwise obtain relief from any provision herein or of the Protective Order on
any ground that could be or could have been raised at any time, except the United States may not
raise any objection or argument described in paragraph 2; and

5. The Court shall retain jurisdiction to enforce the terms of this Stipulation and
Order.

SEEN AND AGREED TO:

ABDURRAHMAN ABDALLAH ALI
MAHMOUD AL SHUBATI
By Counsel

Brent N. Rushforth
Brent N. Rushforth
McKool Smith
l999 K Street, N.W. Suite 600
Washington, D.C.20006
Tel: (202) 370-8304

Counsel for Petitioner

so oRDERED THIS l /

STUART F. DELERY
Principal Deputy Assistant Attorney General

JOSEPH H. HUNT
Director, Federal Programs Branch

TERRY M. HENRY
JAMES J. GILLIGAN
Assistant Branch Directors

Robert J. Prince

Andrew I. Warden

Rodney Patton

Robert J. Prince (D.C. Bar No. 975545)
United States Department of Justice
Civil Division, F ederal Programs Branch
20 Massachusetts Ave., N.W.
Washington, DC 20530

Tel: (202) 305 3654
rob@princeclan.0rg

Counselfé)r Respondents

DAY OF MARCH, 2013

Qc»/¢WLM/f@

Presiefing Judge